Citation Nr: 1047052	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right shoulder rotator cuff 
disability secondary to left shoulder degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision, by the Philadelphia, 
Pennsylvania RO.  

On March 23, 2009, the Veteran appeared and offered testimony at 
a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of that hearing has been 
associated with the claims folder.  

In April 2009, the Board remanded the case for further 
evidentiary development.  Following the requested development a 
supplemental statement of the case (SSOC) was issued in June 
2010.  

The Board notes that, after the June 2010 SSOC was issued, the 
Veteran submitted additional evidence in support of his claim.  
When the Board receives pertinent evidence that was not initially 
considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review unless this 
procedural requirement has been waived.  38 C.F.R. §§ 20.800, 
20.1304(c) (2010).  Here, the Veteran's representative waived AOJ 
review of the newly submitted evidence in a December 2010 brief.  
As such, the Board may properly consider such evidence.  Id.  


FINDING OF FACT

The Veteran's currently diagnosed right shoulder rotator cuff 
disability is, as likely as not, caused by his service-connected 
left shoulder arthritis.  




CONCLUSION OF LAW

The Veteran has a right rotator cuff disability that is 
proximately due to or the result of a service-connected disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Veteran's service treatment records (STRs), including the 
enlistment examination in January 1968 as well as the separation 
examination in August 1970, are negative for any complaints or 
findings of a right shoulder injury.  (The Veteran has not 
contended that a right shoulder disability began during service.  
Rather, he asserts that it was caused by problems with his left 
shoulder.)

Post-service treatment reports, dated from December 2001 through 
February 2003, show that the Veteran received clinical attention 
and treatment for disabilities involving both shoulders.  During 
a clinical visit in December 2001, the Veteran reported having 
had right shoulder pain since 1998; he stated that an MRI in 1999 
showed findings of a rotator cuff tear.  The Veteran also 
reported that he dislocated his left shoulder in the past.  No 
pertinent diagnosis was noted.  When seen in November 2002, it 
was noted that the Veteran had ongoing shoulder pain, right 
greater than left.  The impression was shoulder pain.  A January 
2003 VA progress note reflects an assessment of right shoulder 
impingement.  

The Veteran's claim for service connection for a right shoulder 
disorder (VA Form 21-4138) was received in February 2004.  
Submitted in support of the claim were VA progress notes dated 
from December 2003 to April 2006.  These records show that the 
Veteran received ongoing clinical attention for a bilateral 
shoulder disorder.  A December 2003 VA progress note reflects an 
impression of impingement syndrome of the right shoulder.  In 
February 2004, he was diagnosed with right rotator cuff 
arthropathy.  

Of record is a medical statement from Dr. John D. Kelly, IV, 
dated in February 2007, indicating that, with reasonable medical 
certainty, the Veteran sustained a dislocated shoulder during his 
service duty and as a direct result of that has glenohumeral 
arthrosis.  Dr. Kelly stated that this is certainly related to 
his service obligation.  

At a March 2009 hearing, the Veteran said that he did not injure 
his right shoulder in service; rather, the Veteran contends that 
his right shoulder injury is the result of favoring his left 
shoulder because of its disability.  Hearing Transcript at 3, 9, 
11-13.  Thus, the Veteran contends that service connection is 
warranted for a right shoulder rotator cuff disability secondary 
to his degenerative joint disease of the left shoulder.  (The 
Board granted service connection for degenerative joint disease 
of the left shoulder in its 2009 decision.)

The Veteran was afforded a VA examination in June 2009.  At that 
time, the Veteran reported that he suffered an injury to his left 
arm in service, and he continued to have persistent left shoulder 
pain since his discharge from service in 1970.  The Veteran 
indicated that, as a result of his left shoulder disorder, he 
subsequently used his nondominant extremity (right shoulder) for 
his occupation and activities of daily living.  He stated that 
this resulted in gradual onset of right shoulder pain; and, he 
was evaluated for right shoulder pain in 1997-1998.  The Veteran 
stated that he developed worsening of his right shoulder pain the 
following year.  An MRI of the right shoulder in December 2003 
revealed total degeneration of the rotator cuff tendon and 
degenerative changes at the level of the glenohumeral 
articulation.  The pertinent diagnoses were moderate chronic 
right shoulder strain and degenerative arthritis of the right 
shoulder.  The examiner did not render an opinion regarding the 
etiology of the right shoulder condition.  

By a rating action in January 2010, the RO granted service 
connection for residuals, dislocation, left shoulder (dominant), 
evaluated as 20 percent disabling, effective February 6, 2004.  
(The RO apparently misunderstood the nature of the disability 
granted by the Board's 2009 decision.  It was degenerative joint 
disease-not residuals of a dislocation.)

In May 2010, the Veteran's claims folder was referred to a VA 
examiner for review and an opinion on the right shoulder 
condition.  The examiner noted that the Veteran's separation 
physical examination performed three years after his military 
service was normal for both upper extremities.  In addition, the 
separation examination stated "at this time, patient has no 
diagnosable illness.  He's considered a healthy male."  An 
evaluation in November 1970 revealed findings regarding only of 
dislocated left shoulder, no known sequelae."  The examiner 
observed that an x-ray study of the right shoulder, dated 
December 14, 2001, reported elevation of the humerus head that 
may be representative of a rotator cuff tear.  He also had an MRI 
of the right shoulder in December 2003, which reported that the 
rotator cuff tendon appeared to be totally degenerated and torn.  
There were also degenerative changes at the glenohumeral joint.  
The examiner stated that, based on the information provided in 
the claims file and the x-ray study and MRI of the right 
shoulder, it was his medical opinion that the Veteran did have a 
diagnosis of right shoulder cuff tear as noted in the MRI 
performed in December 2003.  

The examiner further stated that, on review of the Veteran's 
electronic medical records, he noted an x-ray of the left 
shoulder in December 2005, which reported a finding of advanced 
degenerative arthritis of the glenohumeral joint.  He stated 
that, based on the above information, it was his opinion that the 
Veteran has advanced degenerative arthritis of the left shoulder 
joint.  However, there was no evidence based on medical 
literature that the examiner was aware of that provided a basis 
for saying that degenerative arthritis of the left shoulder joint 
leads to a right rotator cuff as noted in the MRI of the right 
shoulder in December 2003.  Therefore, it was his medical opinion 
that the Veteran's right rotator cuff disability was not due to 
the advanced degenerative arthritis of the left shoulder joint.  

Received in June 2010 were VA progress notes dated from March 
2006 to June 2010.  These records show that the Veteran continued 
to receive clinical attention and treatment for rotator cuff 
injury of the right shoulder.  

Of record is a statement from Dr. John Kelly, dated in September 
2010, indicating that the Veteran had had a massive right cuff 
tear repair 4 to 5 years earlier.  Dr. Kelly explained that the 
Veteran had a dislocation of the left shoulder in service that 
caused him to use his left shoulder less and the right shoulder 
more.  Therefore, he believed that there was a relationship 
between the injuries.  Dr. Kelly stated that it was his belief 
that the right rotator cuff was in part related to the Veteran 
favoring his "right" side.  

II.  Analysis

The Veteran is claiming service connection for rotator cuff 
injury as secondary to his service-connected residuals of a 
dislocation of the left shoulder.  

Service connection may be established for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010); See Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  

As for claims of secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In weighing the Veteran's statements, treatment records, reports 
of VA examination, and the medical opinions of record, the Board 
concludes that the evidence supports an award of service 
connection for rotator cuff disability of the right shoulder 
secondary to the service-connected left shoulder disorder.  

The record contains both positive and negative opinions regarding 
the question of secondary service connection.  Significantly, in 
a medical statement dated in September 2010, the Veteran's 
treating physician, Dr. John D. Kelly, an orthopedist, opined 
that the Veteran's right shoulder disorder is the result of an 
overuse of that shoulder, which in turn was due to using his left 
shoulder less because of the dislocation of the left shoulder.  
In contrast, the May 2010 VA examiner stated that there was no 
evidence based on medical literature that the examiner was aware 
of that shows that degenerative arthritis of the left shoulder 
joint leads to a right rotator cuff tear.  Therefore, it was his 
opinion that the Veteran's right rotator cuff disability was not 
due to the degenerative arthritis of the left shoulder joint.  

While one examiner referred to medical literature, the other 
referred to the Veteran's own history regarding the shoulders.  
Each opinion lacks detailed explanations for why the examiner 
arrived at the conclusion he did.  At the least, the evidence is 
in relative equipoise on the question of whether the Veteran's 
service-connected left shoulder arthritis caused the rotator cuff 
injury on the right side.  The Board will resolve such reasonable 
doubt in the Veteran's favor.  An award of service connection on 
a secondary basis is therefore warranted.  


ORDER

Service connection for right shoulder rotator cuff disability on 
a secondary basis is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


